DETAILED ACTION
 	This Office action details a first action on the merits for the above referenced application No.  Claims 1-4, 7, and 11-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/CN2017/87339 filed on 6 Jun. 2017, which claims benefit under 35 USC 119(a)-(d) to foreign application No. CN 201710395513.0 filed on 27 May 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 Nov. 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claims 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a disease associated with α7 nicotinic acetylcholine receptor, does not reasonably provide enablement for preventing a disease associated with α7 nicotinic acetylcholine receptor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

The factors to consider when determining whether there is sufficient evidence to support a determination that the disclosure does not satisfy the enablement requirement are evaluated below.  See MPEP 2164.01(a).
Breadth of claims: The claims are directed to a method comprising administering a  ligand compound of α7 nicotinic acetylcholine receptor of claim 1.
The nature of the invention: the nature of the invention is the prevention or treatment of a disease associated with α7 nicotinic acetylcholine receptor.
State of the prior art: The prior art of record has shown that the administration of a ligand of α7 nicotinic acetylcholine can treat a condition associated with nicotinic acetylcholine receptor.  However, no prior art of record exemplifies the prevention of diseases associated with α7 nicotinic acetylcholine receptor using the ligands of the instant claims. See for example Schrimpf et al. (cited below).  At pg. 1633, Schrimpf et al. teach that α7 NNR is a popular target with potential utility in the treatment of AD, schizophrenia, and other neurological disorders.  However, Schrimpf et al. do give any examples of preventing a disorder associated with α7 NNR.  
The level of one of ordinary skill: the level of ordinary skill in the art is high requires person of ordinary skill having medical and/or doctoral degree.
The level of predictability in the art: The level of predictability in the art is low, nearly unpredictable.
The existence of working examples: There are no examples of the prior art of record demonstrating the prevention of a disease associated with the α7 nicotinic acetylcholine receptors.
Quantity of experimentation: The prior art of record and specification provide not direction and guidance to the prevention of the diseases associated with α7 nicotinic acetylcholine receptor.

The examiner suggests removing “preventing or” from claim 7.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  (i) administering a ligand compound of α7 nicotinic acetylcholine receptor of claim 2 to a subject; and (ii) imaging the subject by PET.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipation by Scheunemann et al. (J. Labelled Cmpd Radiopharm.; published 14 May 2017; see attached 892).

Regarding claims 1-4, 14, and 18-19, Scheunemann et al. disclose 2 
    PNG
    media_image1.png
    183
    291
    media_image1.png
    Greyscale
 and [18F]2 (see abstract).  These compounds read on compounds of instant formula I 
    PNG
    media_image2.png
    102
    103
    media_image2.png
    Greyscale
 wherein X=
    PNG
    media_image3.png
    113
    183
    media_image3.png
    Greyscale
 wherein R3=H, and R2=F and 18F, respectively.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, and 11-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheunemann et al. (J. Labelled Cmpd Radiopharm.; published 14 May 2017; see .

Scheunemann et al. teach as discussed above.  Scheunemann et al. teach organic synthesis, radiofluorinationb and in vitro evaluation of two novel fluorenones targeting the alpha 7 nicotinic acetylcholine receptor (α7 nAChR) (see title).  Scheunemann et al. teach that 2 has a 1.12 nM Ki valued for α7.  The new high affinity α7 nAChR ligands were synthesized based on the tilorone scaffold by replacement of the SO2 by a CO group….Further studies will investigate the potential of [18F]2 as PET imaging agents (see abstract).
Scheunemann et al. do not disclose a method for treating a disease, such as AD, associated with α7 nicotinic acetylcholine receptor. 
Gao et al. teach derivatives of dibenzothiophene imaging of alpha-7 nicotinic acetylcholine receptors (see title).  Gao et al. disclose compound [18F]7a and [18F]-ASEM 
    PNG
    media_image4.png
    133
    274
    media_image4.png
    Greyscale
 (see [0055]).  This reads in part on a compound of instant formula I 
    PNG
    media_image2.png
    102
    103
    media_image2.png
    Greyscale
 wherein X resembles 
    PNG
    media_image3.png
    113
    183
    media_image3.png
    Greyscale
 , R2=18F, and R=H. Gao et al. teach [11C]A-752274 (see table I).  Gao et al. teach a method of non-invasive imaging of one or more α7 nicotinic acetylcholine receptors in the brain, the method comprising administering to a subject an effective amount of [18F]ASEM; allowing the compound to bind to one or more α7 nAChRs in the brain of the subject; and obtaining an image of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Scheunemann et al. (studies investigating bioisosteric sulfur free 2 and [18F]2) by administering the compound to a subject for the treatment of α7 associated disorder, such as AD, or for PET imaging as taught by Scheunemann et al. and Gao et al. because it would advantageously enable treatment of the α7 associated disorder, such as AD, or PET imaging a ligand having high α7 binding affinity and selectivity.  


Claims 1-4, 7, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2016/0235869 A1; published 18 Aug. 2016; see attached 892), in view of Schrimpf et al. (Bioorg. Med. Chem. Lett.; published 2012; see attached 892).

	Gao et al. teach as discussed above. 
	Gao et al. do not disclose 
    PNG
    media_image5.png
    82
    213
    media_image5.png
    Greyscale
 or its 19F derivative or their uses in methods of treatment or diagnosis.  
	Schrimpf et al. teach SAR of α7 nictoinic receptor agonists from tilorone: exploration of a novel nicotinic pharmacophore (see title).  Schrimpf et al. teach that as shown in table 1, several of the analogs containing the non-fluorenone tricyclic aromatics are active at the α7 NNR, 
    PNG
    media_image6.png
    97
    168
    media_image6.png
    Greyscale
 wherein R= 
    PNG
    media_image7.png
    94
    118
    media_image7.png
    Greyscale
 has an α7 Ki value of 0.28 nM.  The most potent compounds (41 and 48) incorporate 1,5-diazabicylo[3.2.2]nonane, a quinuclidine variant that has found extensive use as a core structure for nicotinic agonists (see pg. 1636).  Although the sulfone 48 has exceptional affinity for the α7 NNR, it does not exhibit agonist activity in oocytes expressing the human α7 receptor (see pg. 1637).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds and methods of Gao et al. ([18/19F]ASEM and methods of their use for treating α7 associated disease and imaging α7 receptors) by substituting the -SO2- with -CO- as taught by Schrimpf et al. because it would have been expected to provide equivalent compound suitable for imaging α7 receptor and treatment of disorders associated with α7 and/or advantageously enable increased potency or agonist activity.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunnelle et al. (J. Med. Chem.; published 24 Jun. 2009; see IDS filed on 27 Nov. 2019).

	Brunnelle et al. teach octahydropyrrolo[3,4-c]pyrrole: a diamine scaffold for construction of either α4β2 or α7-selective nicotinic acetylcholine receptor (nAChR) ligands, substitutions that switch subtype selectivity (see title).  Brunnelle et al. teach that displacement of [3H]-cytisine was taken to represent binding to the α4β2 subtype, while α7 affinities were determined by 3H]-A-585539 (see pg. 4128).  Brunnelle et al. disclose compounds 41 and 43 of formula 
    PNG
    media_image8.png
    179
    302
    media_image8.png
    Greyscale
  wherein Y=N, R=4-MeO- and Y=CH, R=3-MeO-, respectively, have α7 Ki values of 22 nM and 5.0 nM, respectively, and selectivity values of >4500 and >2000, respectively (see table 3).  These compounds read in part on compounds of instant formula II 
    PNG
    media_image9.png
    98
    160
    media_image9.png
    Greyscale
 wherein Y=N (41), or CH (43) and Z resembles 
    PNG
    media_image10.png
    85
    138
    media_image10.png
    Greyscale
 wherein R10=H.  
	Brunnelle et al. do not disclose a compound of instant formula II wherein contain EtO- in place of MeO-.
	However, homologs and position isomers are prima facie obvious. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Brunnelle et al. by substituting MeO- with EtO- because it would have been expected to provide equivalent compounds capable of binding to α7 receptors with high binding affinity and selectivity.

Conclusion
Gao et al. (J. Med. Chem.; published 2013; see attached 892) is made of record but was not relied on because it is cumulative to the above cited art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618